DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 4/21/2022.  Claims 1-4, 9-10, 14, and 17-18 are under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 14, 17-18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2014/0133810 A1, hereinafter “Schneider”) in view of Ott (US 20140072265 A1, hereinafter “Ott”).
Claims 1 and 28.  Schneider discloses a fiber optic module, comprising: a shell (body 26 includes a top 30, a bottom 32, and sides 34, 36; Para [0114]) defining an interior volume of the module; a flexible substrate (24) positioned in the interior volume of the module; and a plurality of optical fibers (14 shown in Fig. 17) extending longitudinally from first longitudinal ends of the optical fibers to second longitudinal ends of the optical fibers, the optical fibers being routed through at least a portion of the fiber optic module, the optical fibers being bonded to the flexible substrate (Para [0109]) along fiber routing paths that fan out on the substrate such that the optical fibers are routed through the interior volume between first and second ends of the optical fibers.  The second end portions including the second ends and defining an end of a ribbon cable extending from an outer edge of the substrate and in which the optical fibers are arranged in a row (See Fig. 17 below), the end of the ribbon cable being located off the substrate and being received in a multi-fiber mechanical alignment device (receiving front portions 64 mating with hub 46) that aligns the second end portions of the optical fibers with the end portions of other optical fibers.  The second end portions of the optical fibers being arranged in the row within an alignment cavity of the multi-fiber mechanical alignment device (MT ferrule 56 of the MPO connector 16), wherein no portion of any of the optical fibers between the first longitudinal ends and the second longitudinal ends.

    PNG
    media_image1.png
    461
    726
    media_image1.png
    Greyscale

However, Schneider does not disclose the optical fibers are non-ferrulized.
Ott teaches ferrule-less multi-fiber connectors wherein the first non-ferrulized end portions including the first longitudinal ends are positioned in a plurality of single fiber alignment devices (grooves in the groove plate in Fig. 15) of a fiber alignment interface of the module (groove plate) of the module (136).
It would have been obvious to one having ordinary skill in the art to recognize the routing (i.e., fanout) and coupling of ferrule-less fibers disclosed by Ott would be modifiable to the optical fibers first longitudinal end (at reference number 17 in Fig. 17 of Schneider) to the optical fibers second longitudinal end (at hub 46 in Fig. 17 of Schneider).  One would be motivated to employ the ferrule-less coupling device of Ott because ferrules for holding the fibers are expensive and difficult to manufacture, insertion of the fibers into the ferrules also can be difficult (Ott, Para [0003]).
Claim 2.  Schneider in view of Ott disclose the fiber optic module of claim 1, wherein the first non-ferrulized end portions of the optical fibers are bare optical fibers (“the primary coating has been stripped”; Para [0123]).
Claim 3.  Schneider in view of Ott disclose in Fig. 41, wherein the fibers are bonded between two layers forming the flexible circuit (224).  The fanout portion distributes fibers to individual extensions (60 or 160).  The examiner considers the extensions as a passive alignment device prior to insertion into cutout (46).  
Claim 9.  Schneider in view of Ott disclose 12 single fiber alignment devices are provided (extension 60 shown in Fig. 13).
Claim 10.  Schneider in view of Ott disclose the fiber optic module includes a wavelength division multiplexer (Para [0172]).
Claim 14.  Schneider in view of Ott disclose the fiber optic module of claim 1, wherein the fiber optic module includes an optical component including a wavelength division multiplexer, wherein the optical fibers are optically coupled to outputs of the optical component. (Para [0172]).  
Claim 17.  Schneider discloses a method for making the fiber optic module of claim 1, comprising the steps of: adhering the optical fibers to the substrate (Para [0109]) along fiber routing paths with the first non-ferrulized end portions (at front extensions 60)  and the second non-ferrulized end portions of the optical fibers projecting outwardly beyond an exterior boundary of the substrate (Schneider discloses “substrate 24 forming the flexible optical circuit 12 are ribbonized for termination to an MT ferrule 56 of the MPO connector 16” which suggest the portion of substrate 24 meeting with the MPO connector 16 is non-ferrulized, Para [0122]); cleaving the first non-ferrulized end portions and the second non-ferrulized end portions of the optical fibers that project outwardly from the substrate (Para [0124]); processing end faces of the cleaved, first and second non-ferrulized end portions of the optical fibers; inserting the processed, first non-ferrulized end portions of the optical fibers into the second openings of the single fiber optic alignment devices; and inserting the processed, second non-ferrulized end portions of the optical fibers into an opening of the multi-fiber mechanical alignment device (Para [0111] and [0161]). 
Claim 18.  Schneider in view of Ott disclose the method of claim 17, wherein the first non-ferrulized end portions of the optical fibers that project from the substrate are arranged in a row, wherein the fiber alignment devices can be held in a row within a fixture at a spacing that matches a spacing of the first non-ferrulized end portions, and wherein the non-ferrulized end portions can be simultaneously inserted into the single fiber alignment devices (MT ferrule 56 of the MPO connector 16, Para [0122]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Ott, as applied to claim 1 and 29 above, and further in view of Ott (US 2017/0299831 A1, hereinafter “Pg-pub ‘831”).
Regarding claims 4, and 30, Schneider in view of Ott disclose the invention of claims 1, but do not explicitly teach the second non-ferrulized end portions of the optical fibers include end faces that are embedded in index matching gel within the multi-fiber mechanical alignment device.
Pg-pub ‘831 teaches connecting ferrule-less multi-fibers to an optical module by stripping the portion of the jacket to expose the bare optical fibers and forming angled tips on the bare optical fiber sections (Para [0006]).   In claim 6, Ott teaches using an index matching gel for coupling the optical fibers.
It would have been obvious to one having ordinary skill in the art to recognize the method of stripping the optical fibers such that the fiber portions to be connected is bare and using an index matching gel as an adhesive is well known in the art, as taught by Pg-pub ‘831.  One would be motivated to strip the fiber and expose the bare portion and adhere the fiber in place with an index matching gel for optical coupling efficiency.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9-10, 14, 17-18, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        




/ERIN D CHIEM/Examiner, Art Unit 2883